      Case 1:18-cv-04814-LJL-SDA Document 235 Filed 11/25/20 Page 1 of 1

                                        Law Offices of
                                   ANDRE A. ROUVIERE
                                   Merrick Park Law Center
                                      4070 Laguna Street
                                 Coral Gables, Florida 33146
                             e-mail: Andre@Rouvierelawfirm.com                             11/25/2020

André A. Rouviere                                             Telephone (305) 774-7000
Lissette B. Cruz                                              Fax (305) 946-6121

                                          November 24, 2020
VIA ECF                                                                ENDORSEMENT: Plaintiffs' motion
Honorable Lewis J. Liman                                               to seal ECF No. 227 is GRANTED.
Daniel Patrick Moynihan                                                The Court shall place ECF No. 227
United States Courthouse                                               under seal. Plaintiffs shall refile
500 Pearl St.                                                          Plaintiffs' Statement of Disputed
New York, NY 10007-1312                                                Facts with the names at issue
                                                                       redacted.
       Re: Rouviere v. DePuy Orthopaedics, et al.                      SO ORDERED.
       Civil Action No. 1:18-cv-4814 (AJN)                             Dated: November 25, 2020


Dear Judge Aaron:

        On behalf of the Plaintiffs, I submit this letter motion pursuant to the Local Rules of the
Southern District of New York and this Court’s procedure, requesting the Court to place under
seal ECF 227 (Plaintiffs’ Statement of Disputed Facts) filed just after midnight last night. This
document contains certain names which are required to be redacted pursuant to this Court’s
order. This failure to redact was unintentional and needs to be remedied by placing the filed
document (ECF# 217) under seal and Plaintiffs refiling with the names redacted.

       Plaintiffs thank the Court for its understanding.

                                              Respectfully submitted,

                                              LAW OFFICES OF ANDRE A. ROUVIERE
                                              Attorneys for Plaintiffs Merrick Park Center
                                              4070 Laguna Street
                                              Coral Gables, Florida 33146
                                              Tel:(305) 774-7000
                                              Email: andre@rouvierelawfirm.com
                                              By: /s/Andre A. Rouviere
                                              ANDRE A. ROUVIERE
                                              F.B.N. 826073
cc: All Counsel of Record (via ECF)
